                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9       ROBERT J. LUMPKIN,                                CASE NO. C17-1644-JCC
10                           Plaintiff,                    MINUTE ORDER
11             v.

12       HECTOR YANES, et al.,

13                           Defendants.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on Plaintiff’s motion for production ad testificandum
18   (Dkt. No. 93). The purpose of a writ of habeas corpus ad testificandum is to bring a prisoner into
19   court to testify. See, e.g., Odom v. Odom, 272 N.E.2d 272, 273 (Ill. Ct. App. 1971). The person
20   Plaintiff seeks to produce, Dan Miller, is not in custody (Dkt. No. 95), so such a writ is
21   inappropriate. If Plaintiff wishes to compel Dan Miller’s presence at his trial, he must do so with
22   a subpoena. 1 See Fed. R. Civ. P. 45. The Court construes Plaintiff’s motion as a request to begin
23   that process—a praecipe to issue a subpoena. The Clerk is DIRECTED to send Plaintiff a copy
24   of this order and a blank subpoena with the Clerk’s seal.
25
     1
       It is worth noting that Defendants represent that they “fully expect” Dan Miller to be present as
26   a witness at trial. (Dkt. No. 95.)

     MINUTE ORDER
     C17-1644-JCC
     PAGE - 1
 1        DATED this 15th day of May 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1644-JCC
     PAGE - 2
